         Case 9:18-cv-00087-DLC Document 94 Filed 06/10/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


NATIVE ECOSYSTEMS COUNCIL,                     Case No. CV-18-087-M-DLC
et al.,
                                               JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

LEANNE MARTEN, REGIONAL
FORESTER, USFS REGION ONE,
U.S. FOREST SERVICE, et al.,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 Defendants and against Plaintiffs. The Court's injunction (Doc. 27) is lifted and the
 North Hebgen Project may go forward in accordance with the order issued on June
 9, 2020.

        Dated this 10th day of June, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
